ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                    )
                                               )
Versatile Business Solutions, LLC              ) ASBCA No. 62689
                                               )
Under Contract No. W91QF5-18-F-0006            )

APPEARANCE FOR THE APPELLANT:                     Ms. Colette Posey Youngblood
                                                   President/CEO

APPEARANCES FOR THE GOVERNMENT:                   Scott N. Flesch, Esq.
                                                   Army Chief Trial Attorney
                                                  MAJ Nichole M. Venious, JA
                                                   Trial Attorney

                               ORDER OF DISMISSAL

       On April 1, 2021, appellant informed the Board that it was “no longer pursuing the
matter.” We deem the appeal withdrawn. Accordingly, it is dismissed from the Board’s
docket with prejudice.

      Dated: April 5, 2021




                                               TIMOTHY P. MCILMAIL
                                               Administrative Judge
                                               Armed Services Board
                                               of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62686, Appeal of Versatile Business
Solutions, LLC, rendered in conformance with the Board’s Charter.

      Dated: April 6, 2021


                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals